Title: Thomas Jefferson’s Resurvey of Lego, 29 December 1809
From: Jefferson, Thomas
To: 


          Lego. re-survey of Dec. 29 09.scale 40. po. to the Inch
          the hedge row mentioned in the survey of Nov. 94. remained entire, & bears magnetically about N.48¾ E.
          the double bodied walnut, in line 5.6. remains
          one peach tree on the line 7.8. is remaining.
            
		  the row of peach trees 7.11. has many remaining.
          the Western walnut between 1. & 9. is standing, but belted & dead.
          the fore & aft line tree between 3. & the river appears to have been dead & broken down several years. the body is lying on the ground, much decayed, yet shewing it’s fore & aft line marks distinctly.
          locust stakes are now stuck at 1.8.7.6.4
          4.8. now bears magnetically S.24¾ E
          7.11. bears magnetically S.4.E.
          1.8.7.6.13. bears magnetically N.87¼ E.
          on reversing the line 11.7. it struck the line 8.6. two feet West of the stake 7. fixed by admeasurement from the Walnut 1. according to the actual measures of the survey of Nov. 94. the stake was suffered to remain according to it’s first fixation.
          
          
            
          
          To lay off Lego into 6. fields of 60. as each.
          from the Pantops line on the road run 120. po. down the road and from the Shadwell line run 120. po. up the road.
          from the middle point between their terminations run 80. po. right off for a dividing line between the Mountain field & Culpeper field, giving 80. po. breadth to the clearing and 60. as to each field.
          
          from the re-entering ∠ of the Δ run due N. 12. po. and then due E. to Eastern line of the Dry field which will leave the Δ containing (with a part of Dry field) 60 acres and will leave 20. as to be added to the Oblong.
          
          from a point 32½ po. due North from the river Bank at or a little above the mouth of the Shadwell branch run E. & W. from Hickman’s br. to the Culpep. br. to Hickman’s br & add it to the Square field to make the Barn field of 60.a.
               
          between this last line of the Barn field & road, take such a breadth as will make Hickman’s field 60. as
        